                          .
                                                                                       F L      :

                             UNITED STATES DISTRICT COURT                                            t1:   L3
                                                                                2019   AUG -2   PM
                              WESTERN DISTRICT OF TEXAS
                                    AUSTiN DIVISION                                                    :3I




RICHARD MEYER,                                    §
                                                  §
       Plaintiff,                                 §
                                                  §          CASE NO. 1:1 8-CV-00800-LY
v.                                                §
                                                  §
MARK WAID,                                        §
                                                  §
       Defendant.                                 §

                         ORDER GRANTING CONFIRMATION OF
                           DEADLINE TO FILE TCPA MOTION

       On this day came before the Court Defendant Mark Waid's Unopposed Motion for

Confirmation of the Deadline to File Texas Citizens Participation Act ("TCPA") Motion.

       The Court hereby GRANTS Defendant's Motion for Confirmation of the Deadline to File

TCPA Motion. The Court's previous order (Dkt. 15) is hereby confirmed, and it is hereby

ORDERED that the deadline is extended, such that if the Court denies (in whole or in part)

Defendant's anticipated motion to dismiss the first amended complaint for lack of personal

jurisdiction, Defendant would only then need to file any motion under the TCPA within 14 days

of the Court's order on the jurisdictional motion. For clarity, the 14-day period would not begin to

run on a magistrate's report and recommendation, but only on the Court's order on that report and

recommendation.

       SIGNED




                                                         ITED STAT S DIS          CT JUDGE
